Citation Nr: 1241504	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for peripheral neuropathy of the right lower extremity, assigning a 10 percent evaluation effective September 18, 2006, peripheral neuropathy of the right lower extremity, assigning a 10 percent evaluation effective September 18, 2006, erectile dysfunction, assigning a noncompensable evaluation effective June 19, 2006, and special monthly compensation based on loss of use of a creative organ effective June 19, 2006; and denied service connection for hypertension.  An October 2008 rating decision from the RO in New York, New York continued the 10 percent evaluations assigned for the Veteran's service-connected peripheral neuropathies of the right and left lower extremities.  In August 2009, the Veteran submitted a notice of disagreement with the initial evaluations assigned for his bilateral lower extremity peripheral neuropathies and subsequently perfected his appeal in February 2010.  His case is currently under the jurisdiction of the New York RO.

As the Veteran is challenging the disability ratings assigned for his service-connected peripheral neuropathies, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased initial evaluations for peripheral neuropathies of the bilateral lower extremities and TDIU.

With regard to the Veteran's claim for increased initial ratings for bilateral lower extremity peripheral neuropathies, there is some evidence that his symptoms may have worsened since his most recent VA examination in October 2009.  Specifically, the Veteran submitted an August 2012 private treatment record with EMG and nerve conduction test results.  The results show that the Veteran's bilateral sural and superficial peroneal nerves showed no response.  At the time of his last EMG and nerve conduction testing, upon which the October 2009 VA examiner's opinion was based, only the right side showed an absent sural nerve response.  As this treatment record indicates a possible worsening of symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's peripheral neuropathies of the bilateral lower extremities.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2012).  

With regard to the Veteran's claim for TDIU, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  The Veteran's application for Social Security Administration disability benefits indicates that his peripheral neuropathies of the bilateral lower extremities may impact his employability.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

While the Veteran has been afforded previous VA examinations to address his peripheral neuropathies, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to increased initial ratings for peripheral neuropathies of the bilateral lower extremities and TDIU must be remanded for new VA examinations and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his peripheral neuropathies of the bilateral lower extremities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed and the examiner should discuss all previous EMG and nerve conduction testing and VA examinations.  The examiner should also provide an opinion on whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  A complete rationale must be provided for any opinion provided.

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to increased initial ratings for peripheral neuropathies of the right and left lower extremities should be readjudicated.  Thereafter, the claim for TDIU should be adjudicated.  If any of the claim remains denied, a statement of the case/supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


